Citation Nr: 0831735	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left 
ankle disability.

2.  Entitlement to service connection for curvature of the 
spine as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of fracture to the left femur with a history of 
open reduction internal fixation and rod placement. 

4.  Entitlement to a rating in excess of 20 percent for low 
back syndrome with minimal neurological involvement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1990 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 20 percent 
for low back syndrome with minimal neurological involvement 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A September 1993 rating decision denied entitlement to 
service connection for a left ankle disability; the veteran 
did not appeal.

3.  Evidence added to the record since the September 1993 
rating decision is cumulative or redundant of the evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim.

4.  A present curvature of the spine disability is not shown 
to have been incurred as a result of active service nor to 
have developed as a result of a service-connected disability.

5.  The veteran is presently receiving the maximum schedular 
rating available for his service-connected residuals of 
fracture to the left femur with a history of open reduction 
internal fixation and rod placement; the disability is 
manifested by no more than a left femur malunion with a 
marked hip disability.  


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim 
for entitlement to service connection for a left ankle 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  A curvature of the spine disability was not incurred in 
or aggravated by service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for a rating in excess of 30 percent for 
residuals of fracture to the left femur with a history of 
open reduction internal fixation and rod placement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2003.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court also held that in order to successfully reopen a 
previously and finally disallowed claim the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence when providing the notice 
required by the VCAA it is necessary for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Sufficient notice as to these matters was 
provided in June 2003 correspondence.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.



New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a September 1993 rating decision the RO denied entitlement 
to service connection for a left ankle disability.  It was 
noted, in essence, that the evidence did not demonstrate a 
present left ankle disability.  The veteran did not appeal 
and the decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

In correspondence dated in March 2003, the veteran, in 
essence, requested that his claim for entitlement to service 
connection for a left ankle disability be reopened.  In 
statements in support of his claim he asserted compensation 
was warranted because of his service-connected disabilities.  

Evidence has been added to claims folder since September 
1993. On VA examination in July 1995, the veteran complained 
of occasional sharp left ankle pain.  No diagnosis of a left 
ankle disability was provided.  He complained of mechanical 
problems including to the left ankle on VA examination in 
April 1997.  The examiner provided a diagnosis of low back 
pain syndrome with radiculopathy and noted some motor 
weakness to dorsal and plantar flexion of the left foot.  No 
diagnosis of a left ankle disability was provided.  

On VA examination in June 1998, the veteran complained of 
shooting pain including to the left ankle after standing too 
long and when ambulating.  X-rays revealed no evidence of 
fracture, dislocation, or any other bone or joint 
abnormalities.  No diagnosis of a left ankle disability was 
provided.  Reports of a December 2004 VA examination and an 
April 2006 private chiropractic examination are negative for 
reference, complaint, or diagnosis of a left ankle 
disability.  No additional evidence pertinent to this issue 
was provided or obtained.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claim for a left ankle disability is not new and 
material.  The recently submitted statements and medical 
reports are essentially cumulative or redundant of the 
evidence previously of record.  There is no evidence of a 
present left ankle disability nor any objective evidence of 
left ankle symptoms that may be attributable to a left ankle 
disability independent of the veteran's service-connected low 
back disability also on appeal.  While new examination 
reports were added to the record, the opinions provided do 
not raise a reasonable possibility of substantiating the 
veteran's claim.  Therefore, the claim for entitlement to 
service connection for a left ankle disability may not be 
reopened.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2007).  VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Based upon the evidence of record, the Board finds a present 
curvature of the spine disability is not shown to have been 
incurred as a result of active service nor to have developed 
as a result of a service-connected disability.  Although a 
March 1994 statement from the veteran's private chiropractor, 
C.B.M., noted plain films of the lumbar spine revealed mild 
left convex scoliosis, no reply was received from VA's 
January and March 2005 requests for medical records.  A July 
1995 VA X-ray report noted prominent lordotic curvature with 
vertical angulation of the L4-5 and L5-S1 disc spaces, but an 
otherwise normal alignment and configuration of the lumbar 
spine considering the veteran's age.  VA X-ray examinations 
reports dated in April 1997 and December 2004 revealed normal 
lumbar spine studies.  

It is significant to note that the veteran is presently 
service-connected for low back syndrome with minimal 
neurological involvement and that this issue is being 
remanded for additional development.  The applicable rating 
criteria for that disability include consideration of 
symptoms including abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis due to muscle spasm 
or abnormal gait.  See 38 C.F.R. § 4.71a (2007).  VA 
regulations provide that pyramiding of disability ratings, 
the evaluation of the same disability or manifestations under 
various diagnoses, is to be avoided.  38 C.F.R. § 4.14 
(2007).  The Board finds that the most recent medical 
evidence of record demonstrates no present curvature of the 
spine disability, but that to the extent any such symptom may 
be manifest it is more appropriately addressed upon rating 
consideration for the service-connected low back syndrome 
rather than as a separate disability entity.

While the veteran may sincerely believe that he has an 
additional curvature of the spine disability as a result of 
his service-connected disability, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).



525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007)

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007)

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2007)

525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique 
fracture)
80

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
60

Fracture of surgical neck of, with false joint
60

Malunion of:

With marked knee or hip disability
30

With moderate knee or hip disability
20

With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

           
38 C.F.R. § 4.71, Plate II (2007).

5275
Bones, of the lower extremity, shortening of:

Over 4 inches (1 0.2 cms.)
60

3-1/2 to 4 inches (8.9 cms. to 10.2 cms.)  
50

3 to 3-1/2 inches (7.6 cms. to 8.9 cms.)
40

2-1/2 to 3 inches (6.4 cms. to 7.6 cms.)
30

2 to 2-1/2 inches (5.1 cms. to 6.4 cms.)
20

1-1/4 to 2 inches (3.2 cms. to 5.1 cms.)
10
Note: Measure both lower extremities from anterior superior 
spine of the ilium to the internal malleolus of the tibia.  
Not to be combined with other ratings for fracture or faulty 
union in the same extremity.
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
residuals of fracture to the left femur with a history of 
open reduction internal fixation and rod placement are 
presently manifested by no more than femur malunion with a 
marked hip disability (Diagnostic Code 5255).  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  It is significant to 
note that the presently assigned 30 percent evaluation is the 
maximum schedular rating under this diagnostic code.

The medical evidence shows that prior to service, in July 
1986, the veteran sustained a severe comminuted midshaft open 
left femur fracture requiring open reduction and internal 
fixation.  The injury was noted upon enlistment examination 
and the veteran was accepted for active service.  Service 
medical records indicate he sustained a re-injury to the left 
femur in a parachute landing.  

In correspondence dated in March 2003, the veteran, in 
essence, requested entitlement to an increased rating for the 
residuals of his left femur fracture.  He noted that he 
experienced very severe pain and that he felt the disorder 
had worsened.  

On VA examination in December 2004, the veteran complained of 
pain including to the left hip and knee.  He stated he 
experienced pain, weakness, and stiffness in the left hip, 
but denied any swelling, heat, or redness.  He reported 
flare-ups of hip pain with walking or standing for more than 
30 minutes approximately three to four times per week.  He 
complained of pain and stiffness in the left knee onset four 
to five years earlier with flare-ups upon prolonged standing 
approximately two to three times per week.  There was no 
evidence of dislocation or subluxation to the left hip or 
knee.  It was noted he used a half inch heel lift in his left 
shoe, but that he was not using it on the day of the 
examination.  He did not use any crutches, braces, or canes.  
He stated these disorders had no effect on his activities of 
daily living, but that his left hip pain affected his 
occupation as a police officer when physical activity was 
required.  He noted his occupational duties were primarily 
administrative.  

The examiner noted there was subjective evidence of pain on 
movement of the left hip, but no evidence of edema, redness, 
tenderness, or heat.  Motion was additionally decreased by 
repetition.  There was no evidence of objective pain on 
motion of the left knee nor evidence of edema, redness, 
tenderness, or heat.  The veteran walked with a slight limp.  
Range of motion studies revealed active left hip flexion to 
52 degrees, extension to 10 degrees, abduction to 20 degrees, 
internal rotation to 12 degrees, and external rotation to 20 
degrees.  Active left knee range of motion studies revealed 
extension to zero degrees and flexion to 108 degrees.  
Passive left knee flexion was to 112 degrees.  It was noted 
that pain started at the end of active motion and the 
beginning of passive motion.  Active range of motion after 
ten repetitions with a five pound weight was from zero to 106 
degrees.  Measurements revealed the veteran's left leg was 
5/8 inch shorter than his right.  X-rays revealed no recent 
fractures or other bony abnormalities in the left hip or 
knee.  The diagnoses included left femur fracture with open 
reduction and internal fixation and rod placement, 
degenerative arthritis and left hip sprain, left knee sprain, 
and left leg shorter than the right by 5/8 inch.  

While VA law allows for a rating (or a combination of 
ratings) under alternative Diagnostic Code criteria, there is 
no evidence of thigh flexion, extension, adduction, or 
abduction limitation including as a result of pain and 
dysfunction nor evidence of limited leg flexion or extension 
to warrant alternative ratings in excess of 30 percent.  
Regulations (Diagnostic Code 5275) specifically prohibit a 
combination with other ratings for fracture or faulty union 
in the same extremity.  There is also no evidence of nonunion 
of the femur or a false joint.  Therefore, the Board finds 
entitlement to a rating in excess of 30 percent for the 
residuals of fracture to the left femur with a history of 
open reduction internal fixation and rod placement is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact the record shows the veteran 
is presently employed as a police officer.  Although he 
reported his disability occasionally affected his 
occupational duties, there is no evidence of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
preponderance of the evidence is against the veteran's claim.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left ankle 
disability; the appeal is denied.

Entitlement to service connection for curvature of the spine 
as secondary to a service-connected disability is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of fracture to the left femur with a history of open 
reduction internal fixation and rod placement is denied. 


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his increased rating claim by 
correspondence dated in June 2003.  The Board finds, however, 
that as this case must be remanded for additional development 
a remedial notice should be provided as a result of the 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Court has also recently held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the evidence shows the veteran sustained a 
severe comminuted midshaft open left femur fracture prior to 
service and sustained a re-injury to the left femur in a 
parachute landing in October 1991.  In correspondence dated 
in March 2003, the veteran asserted his service-connected low 
back syndrome had increased in severity.  Although the 
disability was assessed in a December 2004 VA examination, 
the report of an April 2006 private chiropractic examination 
noted decreased lumbar spine extension and lateral bending 
with increased complaints of neurologic symptomatology.  
Therefore, the Board finds an additional examination is 
required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This includes notification 
(1) that to substantiate his increased 
rating claim he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The AMC/RO should contact the veteran 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for low back 
syndrome since December 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and extent of 
his service-connected low back syndrome 
with minimal neurological involvement.  
The physician should identify all present 
manifestations of the service-connected 
disability.  Complete range of motion and 
X-ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

The physician should also provide a full 
description of the effects of the 
service-connected disability upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

The claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


